Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2021 has been entered.

Claim 13 was added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Takaoka et al. in view of Saruwatari et al. on claims 1-3 and 5-12 is withdrawn, because of Applicant’s arguments and declaration.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Takaoka et al. in view of Saruwatari et al. as applied to claims 1 and 7 respectively and further in view of Kajiya et al. on claims 9 and 10  is withdrawn, because of Applicant’s arguments and declaration.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest the positive electrode and negative electrode which satisfies formulas (1) and (2) wherein the value for D being a pore specific surface area of the negative electrode is within a range of 5 m2/g to 5.45 m2/g as defined by and in combination within the limitations of independent claim 1. Specifically, Applicants submission of additional comparative data is demonstrative of unexpected results with respect to the gas generation amount and recovered capacity retention ratio to overcome the arguments for obviousness with respect to the teachings of Takaoka, Saruwatari, and Kajiya.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727